DETAILED ACTION

Response to Amendment
This action is in response to the remark entered on October 9th, 2020.
Claims 21, 24 – 40 are pending in current application.
Claims 1 – 20, 22 and 23 are canceled.
Terminal disclaimer submitted on October 9th, 2020 has been reviewed and approved.
Double Patenting rejection supplied on July 9th, 2020 has been overcome.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21 and 24 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over Koji et al (JP 5310022 in view of English Translation) in view of Sato et al (JP2009230372 in view of English Translation).
	
Regarding claims 21, 30 and 36, Koji shows controlling a vehicle suspension system component coupled to the controller (See at least Para 0022 and 0023 for suspension actuator drive part 6 sets up damping force of a suspension based on the input signal coupled with suspension control device) comprising:
identifying one of an amplitude and a frequency of a harmonic event as an input signal by a sensor coupled with a controller (See at least Formula 1 for sin (t) = sin (2πf1t) + sin (2πf2t)) + sin (2πf3t) as the harmonic event with sin wave amplitude at 1 and frequency at f1/f2/f3 that is inputted by the acceleration sensor 1 on Para 0010);
altering a response characteristic of the suspension system based on at least one of the amplitude and frequency of the harmonic event with the controller and (See at least Para 0021 - 0023 for suspension actuator drive part 6 sets up the suspension according to input for soft, medium and hard with respect to frequency component; See also Para 0033 for damping force of a suspension set as hard according to fast fourier analysis result also on Figure 13a - 13c); 
1t) + sin (2πf2t)) + sin (2πf3t) as the harmonic event with sin wave amplitude 1 and frequency f1/f2/f3 where the amplitude of the harmonic sine wave shifts with respect to time/π shift; Para 0011/0012 Fast Fourier Transform Calculator 3, Figure 1 for FFT outputs amplitude F1 with frequency 2HZ at upper resonance region and amplitude F2 and lower resonance region; See also Figure 12 for FFT output with frequency and log of amplitude as function of amplitude by scaled by n = 128 points); 
control the suspension component based on the frequency of the harmonic event as a function of amplitude (See at least Para 0021 - 0023 for suspension actuator drive part 6 sets up the suspension according to input for soft, medium and hard as the amplitude with respect to frequency component as the frequency oscillation; See also Para 0033 for damping force of a suspension set as hard according to fast fourier analysis result also on Figure 13a - 13c);
harmonic event as a function of time resolving information regarding the amplitude of the harmonic event as a function of time (See at least Formula 1 for sin (t) = sin (2πf1t) + sin (2πf2t)) + sin (2πf3t) as the harmonic event with sin wave amplitude 1 and frequency f1/f2/f3 where the amplitude of the harmonic sine wave shifts with respect to time/π shift as a function of time) with the controller into information regarding frequency of the harmonic event as a function of amplitude 
Sato further shows the input signal utilized as a surface to be traversed by the vehicle for fast fourier analysis (See at least Para 0017 for camera 12 obtaining vehicle road image as the a surface indicating a condition as a to be traversed by the vehicle processed by fast fourier transform on Para 0022 and 0023 that is coupled with controller 10 on figure 2).
It would have been obvious for one of ordinary skill to provide input image analysis of Sato, for the fast fourier analysis of Koji since both vehicle of Koji and Sato implemented for frequency response, at the time of invention capable of providing actual road surface image analysis taught by Sato, applying known 

Regarding claims 24 and 37, Koji shows a harmonic event transfer represented by a time function amplitude into the frequency function amplitude of the harmonic event applying fourier analysis to time function amplitude (See at least Para 0011 and 0012 for Fast Fourier Transform calculator 3 on figure 1 calculates amplitude F1 and frequency 2 Hz at upper resonance region and amplitude F2 at lower resonance region according to road surface state on Para 0098 creating topology surface based on fast fourier transform calculator output result).

Regarding claims 25 and 31, Koji shows applying a Fourier analysis to the information representing event amplitude as a function of time comprises applying a fast Fourier transform (FFT) to the information representing event amplitude as a function of time and frequency (See at least Para 0011 and 0012 for Fast Fourier Transform calculator 3 on figure 1 calculates amplitude F1 and frequency 2 Hz at upper resonance region and amplitude F2 at lower resonance region according to road surface state on Para 0098 creating topology surface based on fast fourier transform calculator output result).

Regarding claim 26, Koji shows the suspension system comprises a damper (See at least Para 0008 for suspension as the damper), altering the response characteristic of the suspension system comprises altering a damping rate of the suspension system (See at least Para 0021 and 003 for damping force of suspension characteristic to be adjusted as soft, medium and hard).

Regarding claim 27, Koji shows the suspension system comprises a damper (See at least Para 0008 for suspension as the damper) and altering the response characteristic of the suspension system comprises altering a rebound damping rate of the suspension system (See at least Para 0011 for spring top resonant region and spring bottom resonant region in force amplitude on figure 2 as compression and rebound damping).

Regarding claim 28, Koji shows reducing the rebound damping rate of the suspension system (See at least Para 0032 and 0033 for damping force set to hard for lower damping rate for suspension including both compression and rebound damping; See at least Para 0011 for spring top resonant region and spring bottom 

Regarding claim 32, Koji shows an oscillation in the surface traversed by the vehicle (See at least Para 0020 for oscillation frequency component).

Regarding claim 33, Koji does not explicitly states the sensor is an optical sensor. Sato et al further shows the sensor is an optical sensor (See at least Para 0017 for camera 12 obtaining vehicle road condition processed by fast Fourier transform on Para 0022 and 0023 that is coupled with controller 10 also shown on Figure 2).
It would have been obvious for one of ordinary skill in the art, to provide optical sensor of Sato, at the time of invention, in order to provide real time road image of Sato, for the real time condition system of Koji, in order to provide high precision road assessment utilizing fast fourier transform as both implemented by Koji and Sato since applying a known image sensor capture input of Sato, toward a known signal processing method of Koji, would yield predictable result in the same way.



Regarding claim 35, Koji further shows the response characteristic comprises one or both of a compression damping force and a rebound damping force of the suspension damper (See at least Para 0011 for spring top resonant region and spring bottom resonant region in force amplitude on figure 2 as compression and rebound damping).

Regarding claims 39 and 40, Koji shows alter and reduce a damping rate of the damper based on the information regarding the frequency of the harmonic event as a function of amplitude (See at least Para 0028 and 0029 for fft harmonic oscillation signal amplitude with respect to frequency at 1Hz, 6Hz and 16Hz for suspension damping rate adjustment setting damper into hard damping for lower damping rate).

Claims 29 are rejected under 35 U.S.C. 103 as being unpatentable over Koji et al (JP5310022 in view of English Translation) in view of Roszkowski (Testing .

Regarding claim 29, Koji does not explicitly states altering an apparent viscosity of a magnetorheological fluid within a damper.
Roszkowski further shows altering an apparent viscosity of a magnetorheological fluid within a damper (See at least Page 58 for I. Introduction for continuously control the damping rate by changing the fluid viscosity using magneto rheological fluid damper).
It would have been obvious for one of ordinary skill in the art, to provide continuously monitoring and control of damping, as taught by Roszkowski at the time of invention, for the real time damping adjusting of by Koji, in order to provide suitable continuous damping force control, as both desired and discussed by Koji and Roszkowski.

Response to Arguments
	In response to applicant’s remark that Koji in view of Sato does not show applicant newly recited claim limitation; however, applicant’s attention is directed 
	Further, applicant’s remark states that the concept of a frequency component having an amplitude value is different from resolving information such that a frequency is a function of amplitude; however, applicant’s remark is not precisely commensurate with recited claim limitation scope. In this instant case, applicant recites the claim 36 limitation as “resolve the information regarding the amplitude of harmonic event as a function of time” but not a frequency is a function of amplitude.
	In this instant case, the input toward the FFT is the function of time where the output of the FFT is a frequency as a function of amplitude that is scaled by the sampling frequency points.  For example, input f (t) as a sinusoidal wave exerted by FFT as F(f(t)) = F(w) as an output of frequency stem with the amplitude normalized by sampling frequency points N.
Thus, it is the resolving the information such as “amplitude of the harmonic event as a function of time” as the input to be resolved but not “a frequency is a function of amplitude” which is the output result of FFT.  Please also see attached supplemental reference.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 11AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ian Jen/Primary Examiner, Art Unit 3666